
	

113 HR 1330 IH: Student Loan Fairness Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1330
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Bass (for
			 herself, Ms. Wilson of Florida,
			 Mr. Hinojosa,
			 Ms. Fudge,
			 Mrs. Christensen,
			 Ms. Clarke,
			 Mr. Al Green of Texas,
			 Mr. Payne,
			 Mr. Johnson of Georgia,
			 Mr. Clyburn,
			 Mr. Clay, Mr. Watt, Mr.
			 Cleaver, Mr. Danny K. Davis of
			 Illinois, Mr. Hastings of
			 Florida, Mr. Scott of
			 Virginia, Ms. Lee of
			 California, Mr. Richmond,
			 Mr. Lewis,
			 Ms. Brown of Florida,
			 Ms. Edwards,
			 Mr. Conyers,
			 Ms. Norton,
			 Ms. Jackson Lee,
			 Mr. Rangel,
			 Ms. Bordallo,
			 Mr. Sablan,
			 Ms. Moore,
			 Mr. Ryan of Ohio,
			 Mr. Gene Green of Texas,
			 Mr. Jeffries,
			 Mr. Schiff,
			 Mr. Bishop of Georgia,
			 Ms. Lofgren,
			 Ms. Brownley of California, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committees on Financial
			 Services and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To increase purchasing power, strengthen economic
		  recovery, and restore fairness in financing higher education in the United
		  States through student loan forgiveness, caps on interest rates on Federal
		  student loans, and refinancing opportunities for private borrowers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Fairness
			 Act.
		2.FindingsCongress finds the following:
			(1)A
			 well-educated citizenry is critical to our Nation’s ability to compete in the
			 global economy.
			(2)The Federal
			 Government has a vested interest in ensuring access to higher education.
			(3)Higher education
			 should be viewed as a public good benefitting our country rather than as a
			 commodity solely benefitting individual students.
			(4)Recently, total
			 outstanding student loan debt officially surpassed total credit card debt in
			 the United States in 2010, and is on track to exceed $1,000,000,000,000.
			(5)Excessive student
			 loan debt is impeding economic growth in the United States. Faced with
			 excessive repayment burdens, many individuals are unable to start businesses,
			 invest, or buy homes. Relieving student loan debt would give these individuals
			 greater control over their earnings and would increase entrepreneurship and
			 demand for goods and services.
			(6)Because of soaring
			 tuition costs, students often have no choice but to amass significant debt to
			 obtain an education that is widely considered a prerequisite for earning a
			 living wage.
			(7)Amidst rising
			 tuition rates and stagnant grant funding, many students are forced to
			 supplement Federal loans with private loans, which frequently feature higher
			 interest rates with fewer consumer protections.
			(8)A
			 borrower who experiences an extended hardship for whatever reason, or a
			 borrower who experiences a series of separate hardships over a longer period of
			 time, will often have no choice but to default on his or her private student
			 loans. Opportunities to put such private loans into forbearance are
			 limited.
			(9)During the period
			 of forbearance on private student loans, interest continues to accrue and is
			 capitalized, and once the borrower comes out of forbearance, he or she owes
			 significantly more on the principal of the loan than before the hardship period
			 began.
			3.10/10 Loan Repayment
			 and ForgivenessPart G of
			 title IV of the Higher Education Act of 1965 is amended by adding at the end
			 the following:
			
				493E.10/10 Loan
				Repayment and Forgiveness
					(a)10/10 Loan
				Repayment Plan
						(1)10/10 Loan
				Repayment Plan authorizedNotwithstanding any other provision of
				this Act, the Secretary shall carry out a program (to be known as the
				10/10 Loan Repayment Plan) under which—
							(A)a borrower of an
				eligible loan who is eligible under paragraph (3) may elect to have the
				borrower's aggregate monthly payment for all such loans not exceed the monthly
				payment amount described in paragraph (2);
							(B)any interest due
				and not paid under a monthly payment under this subsection—
								(i)shall continue to
				accrue; and
								(ii)shall be
				capitalized up to an amount equal to 10 percent of the original principal
				amount of all the eligible loans that the borrower is repaying under this
				subsection;
								(C)any principal due and not paid under a
				monthly payment under this subsection shall be deferred, and shall be forgiven
				in accordance with
				subsection (b) if the borrower meets the
				requirements for forgiveness under such subsection;
							(D)the amount of time
				the borrower makes monthly payments under this subsection may exceed 10
				years;
							(E)a borrower who is repaying an eligible loan
				pursuant to 10/10 Loan Repayment under this subsection may elect, at any time,
				to terminate repayment pursuant to 10/10 Loan Repayment and repay such loan
				under the standard repayment plan, in which case the amount of time the
				borrower is permitted to repay such loans may exceed 10 years; and
							(F)the special
				allowance payment to a lender calculated under section 438(b)(2)(I), when
				calculated for a loan in repayment under this section, shall be calculated on
				the principal balance of the loan and on any accrued interest unpaid by the
				borrower in accordance with this section.
							(2)10/10 Loan
				Repayment monthly payment formulaA borrower who has elected to
				participate in the 10/10 Loan Repayment Plan under this subsection shall,
				during each month the borrower is participating in such Plan, make a monthly
				payment in an amount equal to—
							(A)one-twelfth of the amount that is 10
				percent of the result obtained by calculating, on at least an annual basis, the
				amount by which—
								(i)the borrower’s, and the borrower’s spouse’s
				(if applicable), adjusted gross income; exceeds
								(ii)150 percent of
				the poverty line applicable to the borrower’s family size as determined under
				section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2));
				or
								(B)in the case of a borrower who is in
				deferment due to an economic hardship described in section 435(o), $0.
							(3)EligibilityThe Secretary shall establish procedures
				for annually determining the borrower's eligibility for 10/10 Loan Repayment,
				including verification of a borrower's annual adjusted gross income and the
				annual amount due on the total amount of eligible loans, and such other
				procedures as are necessary to effectively implement 10/10 Loan Repayment under
				this subsection.
						(4)Special rule for
				married borrowers filing separatelyIn the case of a married
				borrower who files a separate Federal income tax return, the Secretary shall
				calculate the amount of the borrower's 10/10 Loan Repayment under this
				subsection solely on the basis of the borrower's student loan debt and adjusted
				gross income.
						(b)10/10 Loan
				Forgiveness
						(1)In
				generalThe Secretary shall
				carry out a program (to be known as the 10/10 Loan Forgiveness
				Program) to forgive a qualified loan amount, in accordance with
				paragraph (3), on an eligible loan for
				a borrower who, after the date that is 10 years prior to the date of enactment
				of the Student Loan Fairness
				Act, has made 120 monthly payments on the eligible loan pursuant
				to any one or a combination of the following:
							(A)Monthly payment
				under the 10/10 Loan Repayment Plan under
				subsection (a).
							(B)Monthly payment
				under any other repayment plan authorized under part B or D of an amount that,
				for a given month, is not less than the monthly payment amount calculated under
				subsection (a) that the borrower would have owed in the year in which such
				payment was made, based on the borrower’s adjusted gross income and eligible
				loan balance for such year.
							(C)For any month
				after such date during which the borrower is in deferment due to an economic
				hardship described in section 435(o), monthly payment of $0.
							(2)Method of loan
				forgivenessTo provide loan forgiveness under
				paragraph (1), the Secretary is
				authorized to carry out a program—
							(A)through the holder
				of the loan, to assume the obligation to repay a qualified loan amount for a
				loan made, insured, or guaranteed under part B of this title; and
							(B)to cancel a
				qualified loan amount for a loan made under part D of this title.
							(3)Qualified loan
				amountAfter the borrower has
				made 120 monthly payments described in
				paragraph (1), the Secretary shall
				forgive—
							(A)with respect to new borrowers on or after
				the date of enactment of the Student Loan
				Fairness Act, the sum of—
								(i)the balance of
				principal and fees due on the borrower’s eligible loans as of the time of such
				forgiveness, not to exceed $45,520; and
								(ii)the amount of interest that has accrued on
				the balance described in
				clause (i) as of the time of
				such forgiveness; or
								(B)with respect to any other eligible
				borrower, the balance of principal, interest, and fees due on the borrower’s
				eligible loans as of the time of such forgiveness.
							(4)Exclusion from
				taxable incomeThe amount of
				a borrower’s eligible loans forgiven under this section shall not be included
				in the gross income of the borrower for purposes of the Internal Revenue Code
				of 1986.
						(c)Supporting
				documentation requiredA borrower who has elected to participate
				in the 10/10 Loan Repayment Plan under subsection (a), or who is requesting
				forgiveness under the 10/10 Loan Forgiveness Program under
				subsection (b), shall provide to the
				Secretary such information and documentation as the Secretary determines, by
				regulation, to be necessary to verify the borrower’s adjusted gross income and
				payment amounts made on eligible loans of the borrower for the purposes of such
				Plan or Program.
					(d)Definition of
				eligible loanIn this section
				the term eligible loan means any loan made, insured, or guaranteed
				under part B or
				D.
					.
		4.Capping interest
			 rates for all Federal Direct loansSection 455(b) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(b)) is amended—
			(1)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and
			(2)by inserting after
			 paragraph (7) the following:
				
					(8)Rate of interest
				for all new Federal Direct loansNotwithstanding any other provision of this
				Act, with respect to a loan under this part for which the first disbursement of
				principal is made (or in the case of a Federal Direct Consolidation Loan, for
				which the application is received) on or after July 1, 2013, or the date of
				enactment of the Student Loan Fairness
				Act, whichever is later, the applicable rate of interest shall
				not exceed 3.4
				percent.
					.
			5.10/10 Loan
			 Repayment Plan as plan selected by the Secretary
			(a)FFEL
			 Loans
				(1)In
			 generalSection 428(b) of the Higher Education Act of 1965 (20
			 U.S.C. 1078(b)(9)) is amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking and at the end of clause (iv);
						(ii)in
			 clause (v), by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new clause:
							
								(vi)beginning July 1, 2013, a 10/10 Loan
				Repayment Plan, with varying annual repayment amounts based on the
				discretionary income of the borrower, in accordance with section 493E.
								; and
						(B)in subparagraph
			 (B), by striking (A)(i) and inserting
			 (A)(vi).
					(2)Effective
			 dateThe amendment made by paragraph (1)(B) shall be effective
			 beginning July 1, 2013.
				(b)Direct
			 Loans
				(1)In
			 generalSection 455(d) of the Higher Education Act of 1965 (20
			 U.S.C. 1087e(d)) is amended—
					(A)in paragraph
			 (1)—
						(i)by
			 striking and at the end of subparagraph (D);
						(ii)in
			 subparagraph (E), by striking the period at the end and inserting a semicolon;
			 and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(F)beginning on July 1, 2013, a 10/10 Loan
				Repayment Plan, with varying annual repayment amounts based on the
				discretionary income of the borrower, in accordance with section 493E.
								; and
						(B)in paragraph
			 (2)—
						(i)by
			 striking may and inserting shall; and
						(ii)by
			 striking (A), (B), or (C) and inserting
			 (F).
						(2)Effective
			 dateThe amendment made by paragraph (1)(B) shall be effective
			 beginning July 1, 2013.
				6.Improving and
			 expanding Public Service Loan ForgivenessSection 455(m) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(m)) is amended—
			(1)in paragraph (1),
			 by striking 120 and inserting 60 each place it
			 appears; and
			(2)in paragraph
			 (3)(B)—
				(A)in clause (i), by
			 striking or after the semicolon;
				(B)in clause (ii), by
			 striking the period and inserting ; or; and
				(C)by adding at the
			 end the following:
					
						(iii)a full-time job as a primary care physician
				in an area or population designated as a Medically Underserved Area or
				Population by the Health Resource and Services
				Administration.
						.
				7.Refinancing
			 private education loans for certain borrowers
			(a)Consolidation
			 for certain borrowersSection
			 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1087e(g)) is
			 amended—
				(1)by striking
			 A borrower and inserting the following:
					
						(1)In
				generalA
				borrower
						;
				(2)by inserting
			 , and any loan described in paragraph (2) after July 1,
			 2010; and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Consolidation of
				private education loans as a Federal Direct Consolidation Loan for certain
				borrowers
							(A)In
				generalNotwithstanding any other provision of law, a borrower
				who meets the eligibility criteria described in subparagraph (B) shall be
				eligible to obtain a Federal Direct Consolidation loan under this paragraph
				that—
								(i)shall include an
				eligible private education loan; and
								(ii)may include a loan described in section
				428C(a)(4).
								(B)Eligible
				borrowerA borrower of an eligible private education loan is
				eligible to obtain a Federal Direct Consolidation Loan under this paragraph if
				the borrower—
								(i)was eligible to
				borrow a loan under section 428H, a Federal Direct Unsubsidized Stafford Loan,
				a loan under section 428B, or a Federal Direct PLUS loan for a period of
				enrollment at an institution of higher education, or, with respect to a
				borrower who was enrolled at an institution of higher education on less than a
				half-time basis, would have been eligible to borrow such a loan for such period
				of enrollment if the borrower had been enrolled on at least a half-time
				basis;
								(ii)borrowed at least
				one eligible private education loan for a period of enrollment described in
				clause (i); and
								(iii)has an average
				adjusted gross income (based on the borrower’s adjusted gross income from the 3
				most recent calendar years before application for consolidation under this
				section) that is equal to or less than the borrower’s total education debt
				(determined by calculating the sum of the borrower’s loans described in section
				428C(a)(4) and eligible private education loans) at the time of such
				application.
								(C)Definition of
				eligible private education loanFor purposes of this paragraph, the term
				eligible private education loan means a private education loan (as
				such term is defined in section 140 of the Truth in Lending Act (15 U.S.C.
				1650)) made on or before the date of enactment of the
				Student Loan Fairness Act,
				including the amount of outstanding principal, accrued interest, and related
				fees and costs (as determined by the Secretary) owed by a borrower on such a
				loan.
							(D)Purchase of
				loanFor each eligible
				private education loan that a borrower is consolidating under this paragraph,
				the Secretary shall notify the holder that the Secretary is purchasing the
				loan, and the Secretary shall then purchase such loan, as described under
				section 140A of the Truth in Lending Act.
							(E)Terms and rate
				of interestA Federal Direct
				Consolidation Loan made under this paragraph shall have the same terms and
				conditions as a Federal Direct Consolidation loan under paragraph (1), except
				that the applicable rate of interest for a Federal Direct Consolidation loan
				made under this paragraph shall not exceed 3.4 percent.
							(F)Notification of
				eligible borrowersThe
				Secretary shall take such steps as may be necessary to notify eligible
				borrowers of the availability of consolidation under this paragraph no later
				than 60 days after the date of enactment of the
				Student Loan Fairness Act,
				including notifying such borrowers of the deadline to apply for such a loan
				under
				subparagraph (G).
							(G)Application
				deadline for loans under this paragraphA borrower may apply for loans under this
				paragraph during the 1-year period beginning on the date of enactment of the
				Student Loan Fairness Act. The
				Secretary shall not make a Federal Direct Consolidation Loan under this
				paragraph to any borrower who has not submitted an application for such a loan
				to the Secretary before the end of such period.
							(H)Authorization
				and appropriationThere are
				authorized to be appropriated, and there are appropriated, such sums as may be
				necessary to carry out this
				paragraph.
							.
				(b)Sale of private
			 education loans to the GovernmentChapter 2 of the Truth in Lending Act (15
			 U.S.C. 1631 et seq.) is amended—
				(1)by redesignating
			 section 140A as section 140B;
				(2)by inserting after
			 section 140 the following:
					
						140A.Sale of
				private education loans to the Government
							(a)In
				generalThe Bureau shall
				issue regulations to require a private education lender to sell an eligible
				private education loan to the Secretary of Education, upon request of the
				Secretary, for purposes of consolidating such loan, as described under section
				455(g)(2) of the Higher Education Act of 1965.
							(b)Determination of
				priceThe price paid for a private education loan under
				subsection (a) shall—
								(1)include the amount
				of outstanding principal on the loan, the amount of accrued interest on the
				loan, and any fees or other costs owed by the consumer on the loan; and
								(2)be adjusted to
				account for the time value of such amount.
								(c)DefinitionsFor
				purposes of this section:
								(1)Eligible private
				education loanThe term eligible private education
				loan means a private education loan, as defined under section 140(a),
				made on or before the date of enactment of the Student Loan Fairness
				Act.
								(2)Private
				education lenderThe term private education lender
				has the meaning given such term under section
				140(a).
								;
				and
				(3)in the table of
			 contents for such chapter—
					(A)by redesignating
			 the item relating to section 140A as item 140B; and
					(B)by inserting after
			 the item relating to section 140 the following:
						
							
								140A. Sale of private education loans to
				the
				Government.
							
							.
					(c)Conforming
			 amendmentSection 428C(a)(3)(B)(i)(V) of the Higher Education Act
			 of 1965 (20 U.S.C. 1078–3(a)(3)(B)(i)(V)) is amended—
				(1)by striking
			 or at the end of item (bb);
				(2)by striking the
			 period at the end of item (cc) and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(dd)for the purpose of consolidating an
				eligible private education loan under section 455(g)(2), whether such loan is
				consolidated alone, with other eligible private education loans, or with loans
				described in paragraph
				(4).
						.
				8.Interest-free
			 deferment of unsubsidized loans during periods of unemployment
			(a)FFEL
			 Unsubsidized loan deferment
				(1)Section 428H(e)(2) of the Higher Education
			 Act of 1965 (20 U.S.C. 1078–8(e)(2)) is amended—
					(A)in subparagraph
			 (A), by inserting Except as provided in subparagraph (C), before
			 Interest on; and
					(B)by adding at the
			 end the following:
						
							(C)Interest on loans made under this section
				for which payments are deferred under clause (ii) of section 428(b)(1)(M), for
				a period of deferment granted to a borrower on or after the date of enactment
				of the Student Loan Fairness
				Act, shall accrue and be paid by the Secretary during any period
				during which loans are so deferred, not in excess of 3
				years.
							.
					(2)Conforming
			 amendmentSection
			 428(b)(1)(Y)(iii) of the Higher Education Act of 1965 (20 U.S.C.
			 1078(b)(1)(Y)(iii)) is amended by inserting (other than a deferment
			 under clause (ii) of such subparagraph on or after the date of enactment of the
			 Student Loan Fairness
			 Act) after of this paragraph.
				(b)Direct
			 Unsubsidized loan defermentSection 455(f)(1) of the Higher
			 Education Act of 1965 (20 U.S.C. 1087e(f)(1)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 or at the end of clause (i); and
					(B)by adding at the
			 end the following:
						
							(iii)a Federal Direct Unsubsidized Stafford
				Loan, with respect to a period of deferment described in subparagraph (B) of
				paragraph (2) granted to a borrower on or after the date of enactment of the
				Student Loan Fairness Act;
				or
							; and
					(2)in subparagraph
			 (B), by inserting not described in subparagraph (A)(iii) after
			 Unsubsidized Stafford Loan.
				(c)Treatment of
			 consolidation loansSection
			 428C(b)(4)(C)(ii) of the Higher Education Act of 1965 (20 U.S.C.
			 1078–3(b)(4)(C)(ii)) is amended—
				(1)by striking
			 or at the end of subclause (II);
				(2)by redesignating
			 subclause (III) as subclause (IV);
				(3)by inserting after
			 subclause (II) the following:
					
						(III)by the Secretary, in the case of a
				consolidation loan for which the application is received on or after the date
				of enactment of the Student Loan Fairness
				Act, except that the Secretary shall pay such interest only for a
				period not in excess of 3 years for which the borrower would be eligible for a
				deferral under clause (ii) of section 428(b)(1)(M);
				or
						; and
				(4)in subclause (IV)
			 (as so redesignated by this subsection), by striking (I) or (II)
			 and inserting (I), (II), or (III).
				(d)Income-Based
			 repaymentSection 493C(b) of
			 the Higher Education Act of 1965 (20 U.S.C. 10983(b))—
				(1)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking and after the semicolon;
					(B)by redesignating
			 subparagraph (B) as subparagraph (C);
					(C)by inserting after
			 subparagraph (A) the following:
						
							(B)shall, on subsidized and unsubsidized
				loans, be paid by the Secretary for a period of not more than 3 years during
				which the borrower is eligible for a deferment due to unemployment described in
				section 455(f)(2)(B) (regardless of whether the student is in such a
				deferment), except that—
								(i)this subparagraph shall only apply to
				periods during which the borrower is eligible for such a deferment on or after
				the date of enactment of the Student Loan
				Fairness Act; and
								(ii)in the case of a subsidized loan, such
				period shall not include any period described in subparagraph (A) or any period
				during which the borrower is in deferment due to an economic hardship described
				in section 435(o); and
								;
				and
					(D)in subparagraph
			 (C) (as so redesignated by
			 paragraph (2))—
						(i)in
			 clause (i), by striking subparagraph (A) and inserting
			 subparagraphs (A) and (B); and
						(ii)in
			 clause (ii), by inserting , subject to subparagraph (B), after
			 unsubsidized loan; and
						(E)by striking
			 and at the end of paragraph (8);
					(F)by striking the
			 period at the end of paragraph (9) and inserting a semicolon; and
					(G)by adding at the
			 end the following new paragraph:
						
							(10)the amount of the principal and interest on
				a borrower’s loans repaid or canceled under paragraph (7) shall not be included
				in the gross income of the borrower for purposes of the Internal Revenue Code
				of
				1986.
							.
					9.Excluding loans
			 forgiven under certain repayment programs from gross income
			(a)Income-Contingent
			 repaymentSection 455(e)(2)
			 of the Higher Education Act of 1965 (20 U.S.C. 1087e(e)(2)) is amended—
				(1)in the subsection heading, by inserting
			 and
			 forgiveness after repayment; and
				(2)by adding at the
			 end the following: The amount of the principal and interest on a
			 borrower’s loans forgiven pursuant to income contingent repayment shall not be
			 included in the gross income of the borrower for purposes of the Internal
			 Revenue Code of 1986..
				(b)Pay as you earn
			 repaymentThe amount of the
			 principal and interest on a borrower’s loans forgiven pursuant to the
			 income-contingent repayment plan (based on the President’s Pay As You
			 Earn repayment initiative) implemented in parts 674, 682, and 685 of
			 title 34, Code of Federal Regulations, as amended by the final regulations
			 published by the Department of Education in the Federal Register on November 1,
			 2012 (77 Fed. Reg. 66088 et seq.), shall not be included in the gross income of
			 the borrower for purposes of the Internal Revenue Code of 1986.
			
